Exhibit 10.8

  







 

General Electric Company



41 Farnsworth Street



Boston, MA 02210

 

RE: Amended and Restated Channel Agreement

 

Ladies and Gentlemen:

 

This amended and restated channel agreement (this “Agreement”) is entered into
as of November 13, 2018, by and between GENERAL ELECTRIC COMPANY, a New York
corporation (“GE”) and BAKER HUGHES, A GE COMPANY, a Delaware corporation
(“Newco” and, together with GE, the “Channel Partners”).

 

Reference is hereby made to that certain Amended and Restated Non-Competition
Agreement, dated as of November 13, 2018, by and between GE and Newco (as
amended, restated or otherwise modified from time to time in accordance with the
terms thereof, the “Non-Competition Agreement”). Capitalized terms used but not
defined in this Agreement shall have the respective meanings ascribed to them in
the Non-Competition Agreement.

 

The Channel Partners desire to amend and restate that certain Channel Agreement,
dated as of July 3, 2017, by and between GE and Newco (the “Original
Agreement”), on the terms set forth herein. Pursuant to Section 12 of the
Original Agreement, the actions contemplated herein have been approved in
writing by the Conflicts Committee or its authorized designee.

 

Newco and GE hereby agree as follows:

 

1.                  Channel Allocation. The Channel Partners hereby agree,
subject to the terms and conditions herein, to the following allocation of
certain segments and related strategies (collectively, the “Channels”):

 

a.                   For the sale of gas turbines (other than reciprocating
engines, such as Jenbacher and Waukesha and developments thereof), steam
turbines, ex-Rateau compressors, and the related services, in each case, as set
forth on Schedule A (collectively, the “Power Channel”), the responsibility for
performing as the Leading Party shall be in accordance with Schedule A;

 

b.                  For the sale of various Industrial Internet of Things
software, hardware, hosted services and professional services provided by the GE
Digital business unit (“GE Digital”) from time to time, including the offerings
to customers of Predix Platform/APM, Wurldtech services, Intelligent Platform
Monitoring Services (Advisory Intelligence), the Meridium Platform APM,
ServiceMax, Brilliant Manufacturing, Gateway Devices, Cyber-security Products
(ATP and Opshield) and GlobalCare Support (collectively, the “GE Digital
Offerings”) (the “GE Digital Offerings Channel”), the responsibility for
performing as the Leading Party shall be in accordance with Schedule B;

 

c.                   For the sale of technological upgrades and spare parts for
the Mark VIe integrated control, protection and monitoring system for generator
and mechanical drive applications of gas and steam turbines and its prior models
(collectively, the “Legacy Mark VIe”) (the “Mark VIe Controls Products Upgrade
Channel”), the responsibility for performing as the Leading Party shall be in
accordance with Schedule C;

 

Page 1







 

d.                  Newco shall be the Leading Party for the sale of products,
parts, equipment, services, technology and systems listed on Schedule D, to the
extent, in each case: (i) such products, parts, equipment, services, technology
and systems are (A) sold as an individual item or (B) if sold as part of a
Solution Offering, constitute at least a majority of the aggregate estimated or
projected value of such Solution Offering and (ii) Newco can reasonably
demonstrate by ordinary course business documents or systems that, as of the
Signing Date (A) GE O&G was engaged in the sale thereof or (B) such products,
parts, equipment, services, technology and systems were contemplated or being
developed or designed by GE O&G, including, in the case of both clauses (i) and
(ii), any reasonably foreseeable enhancements or extensions thereof, including
by further investments therein, provided that such enhancements or extensions
thereof, including by further investments therein, continue to fall within the
description of the applicable product, part, equipment, service, technology and
system listed on Schedule D (each, an “O&G Products Channel”);

 

e.                   [Intentionally omitted]; and

 

f.                    In the event (i) Newco exercises, prior to the Trigger
Date, its right of first offer to purchase all (but not less than all) of the
O&G Contractual Obligations pursuant to Section 3(c) or Section 3(e) of the
Non-Competition Agreement or (ii) Newco or GE accepts the applicable Channel
Seller’s offer to Sell all (but not less than all) of the Channel Contractual
Obligations pursuant to Section 3 of this Agreement (collectively, the
“Competing Products and Services Channel”), the Channel Partners shall negotiate
those terms and conditions of the Channel allocation in respect of the Competing
Products and Services Channel to the extent not set forth in the applicable
offer notice, in good faith, on an arms’ length basis and consistent with the
terms of the applicable offer notice.

 

2.                  Term and Termination.

 

a.                   Channel Terms: Unless the Channel Partners expressly agree
otherwise in an amendment to this Agreement, the term of (i) each of the Power
Channel, the GE Digital Offerings Channel and O&G Products Channel shall expire
on the Trigger Date, (ii) the Mark VIe Controls Products Upgrade Channel shall
expire on the fourth anniversary of the Trigger Date, (iii) the Additives
Channel shall expire on the date hereof, it being agreed and understood by the
parties hereto that this Agreement shall no longer be applicable to the GE
Additives business unit of GE (“GE Additive”) and neither Newco nor GE Additive
shall be restricted thereby with respect to any Additive Activities and (iv) the
Competing Products and Services Channel shall be agreed by the Channel Partners,
but in any event, shall expire on or before the Trigger Date.

 

b.                  Agreement Term. This Agreement commenced on the date of the
Original Agreement and shall terminate automatically upon the expiration of the
term of the last Channel remaining in effect.

 

 

Page 2







c.                   Additional Arms’ Length Distribution Arrangements. With
respect to any Channel the term of which expires on the Trigger Date but not
earlier, prior to the Trigger Date, the Channel Partners shall use their
respective good faith efforts to negotiate the terms and conditions of
distribution agreements with respect to each such Channel, subject to applicable
Law, for a period commencing on the Trigger Date and ending on the second
anniversary of the Trigger Date, consistent with the scope of the applicable
Channel Policy and with arms’ length pricing and other arms’ length terms.

 

3.                  Channel Competing Business.

 

a.                   Unless otherwise agreed by the Channel Partners, with
respect to any Channel Competing Business acquired by any member of the GE Group
or Newco Group, as applicable, prior to the Trigger Date, the party who acquired
such Channel Competing Business (the “Channel Seller”) shall deliver, as soon as
reasonably practicable following the consummation of the acquisition of such
Channel Competing Business by the Channel Seller and before the expiration of
the applicable Post-Acquisition Period, an written notice (the “Channel
Contractual Obligations Offer Notice”) to the other Channel Partner hereunder
(the “Channel Buyer”) setting forth (i) the list of the Channel Contractual
Obligations of such Channel Competing Business then in effect, (ii) the price
for all (but not less than all) of such Channel Contractual Obligations (which
such price shall be the fair market value, as reasonably determined by the
Channel Seller, taking into consideration, as applicable, the terms upon which
the Channel Seller acquired such Channel Competing Business), and (iii) the
applicable Channel or Channels, if any, to which the Channel Products will be
allocated under this Agreement. The receipt of the Channel Contractual
Obligations Offer Notice by the Channel Buyer shall constitute an exclusive
offer by the Channel Seller to Sell all (but not less than all) of such Channel
Contractual Obligations to the Channel Buyer at the price and on the terms as
set forth in the Channel Contractual Obligations Offer Notice (the “Channel
Contractual Obligations Offer”). The Channel Contractual Obligations Offer shall
remain open and irrevocable for a period of sixty (60) days after receipt of
such Channel Contractual Obligations Offer Notice by the Channel Buyer (the
“Channel Contractual Obligations Offer Period”). The Channel Buyer shall have,
during the Channel Contractual Obligations Offer Period, reasonable access to
such Channel Contractual Obligations, subject to a customary confidentiality
agreement. If the Channel Buyer accepts the Channel Contractual Obligations
Offer at any time prior to the expiration of the Channel Contractual Obligations
Offer Period by written notice delivered to, and received by, the Channel
Seller, the Channel Partners shall negotiate in good faith, on an arms’ length
basis and consistent with the terms of the Channel Contractual Obligations Offer
Notice the other terms and conditions (to the extent not otherwise specified in
the Channel Contractual Obligations Offer Notice) of (A) the Sale of all (but
not less than all) of such Channel Contractual Obligations by the Channel Seller
to the Channel Buyer and (B) the segment strategy of serving the customers’
requirements with respect to all (but not less than all) of the related Channel
Products of such Channel Competing Business, it being understood that the
Channel Buyer shall be the Leading Party for such Channel, and enter into a
definitive agreement for such Sale as soon as reasonably practicable thereafter.
The Channel Seller and the Channel Buyer shall consummate such Sale of all (but
not less than all) of such Channel Contractual Obligations by the Channel Seller
to the Channel Buyer as soon as reasonably practicable following the execution
of such definitive agreement, and after satisfaction of any applicable
Regulatory Conditions. Such Channel Contractual Obligations shall not be subject
to the terms and conditions of this Agreement (including, for avoidance of
doubt, the allocation and other provisions set forth in the applicable Channel
Policies) until the Channel Seller and the Channel Buyer consummate a Sale of
all (but not less than all) of such Channel Contractual Obligations, and in the
event that the Channel Buyer does not notify the Channel Seller in writing of
its desire to purchase all (but not less than all) of such Channel Contractual
Obligations prior to the expiration of the Channel Contractual Obligations Offer
Period, the terms and conditions of this Agreement shall continue to be
inapplicable to such Channel Competing Business and nothing herein shall limit
the ability of the Channel Seller to operate such Channel Competing Business.

 

Page 3







 

b.                  In the event the Channel Buyer disagrees with the price set
forth in the Channel Contractual Obligations Offer Notice, such price shall be
determined in accordance with the provisions set forth in Section 3(d) and
Section 3(e) of the Non-Competition Agreement mutatis mutandis, as if references
to the O&G Contractual Obligations were references to the Channel Contractual
Obligations.

 

4.                  Sales Opportunity Commercial Review. Until the Change of
Control Date:

 

a.                   The Channel Partners hereby agree that each Channel
Partner’s respective sales teams for the applicable Channel (the “Channel Sales
Teams”) shall work to identify third party end-user customer bids, tenders,
purchase orders or requests for proposal or similar sales opportunities
(collectively, “Sales Opportunities”). The Channel Sales Teams shall meet to
discuss the current Sales Opportunities, bidding history, win rate, product
offerings of each Channel Partner and other related matters, and review
competitive landscape and offerings to determine if there is a need for more
competitive solutions, designs, practice or standard modifications or
enhancements.  The Channel Sales Teams shall seek to agree with respect to the
projects or programs that will be approached by the Channel Partners
individually or jointly. The Channel Sales Teams shall collaborate in order to
determine the most effective execution path (including project management,
requisition engineering, installation and commissioning support, product
support, and development of operation and maintenance manuals) to offer the most
effective solution to the customer and allow one of the Channel Partners to win
the Sales Opportunity.  Such collaboration shall include leveraging the
technology and experience of each Channel Partner (including prior transactional
and other relationship experience that a Channel Partner may have with the given
customer), supporting the Leading Party in presenting comprehensive solutions to
the customer, and coordinating all aspects of the development and details
(financial, operational and otherwise) associated with each Sales Opportunity.

 

b.                  Unless otherwise expressly agreed by the Channel Partners,
the review of Sales Opportunities shall occur at least once every calendar
quarter. A specific Sales Opportunity may be brought by either Channel Partner
for a case-by-case exigent review during such other time as the Channel Partners
may agree.

 

Upon the Change of Control Date, and without any further actions by any party,
the provisions of Sections 4(a) and (b) will no longer apply.

 

 

Page 4







5.                  Opportunity Based Exceptions. Until the Change of Control
Date, except to the extent provided in the applicable Channel Policy, (a) in the
event the Leading Party elects not to participate in any Sales Opportunity or
recognizes, in its reasonable discretion, that the other Channel Partner has a
more competitive offering (including price and other commercial considerations
such as vendor list requirements, delivery, performance and other technical
specifications, including form, fit and function), superior technological
expertise or better access to the opportunity, (b) in the event of a change in
customer business relationship of the Leading Party that adversely affects such
Channel Partner’s ability to continue as the Leading Party, or (c) if during the
pre-bid phase, the end-user customer is not interested in a package or solution
(whether sold in one or more individual contracts) offered by the Leading Party,
or if a package offer made (whether in one or more individual contracts) proves
not competitive but the customer is still interested in a “specific product
only” bid by a member of the GE Group or a member of the Newco Group, as
applicable, then, in each case, the Leading Party shall negotiate in good faith
the transfer of such Sales Opportunity to the Channel Partner best positioned to
succeed in such Sales Opportunity and the sale of the related products, parts,
equipment, services, technology and systems. The leaders of the Channel Sales
Teams for the applicable Channel of each Channel Partner shall agree in writing
(including by email or otherwise) and coordinate on such transfer.

 

Upon the Change of Control Date, and without any further actions by any party,
the first sentence of Section 5 shall be amended and restated as follows:
“Except to the extent provided in the applicable Channel Policy, (a) in the
event the Leading Party elects not to participate in any Sales Opportunity or
recognizes, in its reasonable discretion, that the other Channel Partner has
superior technological expertise or better access to the opportunity (including
delivery, performance and other technical specifications), (b) in the event of a
change in customer business relationship of the Leading Party that adversely
affects such Channel Partner’s ability to continue as the Leading Party, or (c)
if during the pre-bid phase, the end-user customer is not interested in a
package or solution (whether sold in one or more individual contracts) offered
by the Leading Party, or if a package offer made (whether in one or more
individual contracts) proves not competitive but the customer is still
interested in a “‘specific product only’” bid by a member of the GE Group or a
member of the Newco Group, as applicable, then, in each case, the Leading Party
shall negotiate in good faith the transfer of such Sales Opportunity to the
Channel Partner best positioned to succeed in such Sales Opportunity and the
sale of the related products, parts, equipment, services, technology and
systems.”

 

6.                  Proposal Responsibility and Support. Except to the extent
provided in the applicable Channel Policy hereto, the Leading Party shall be
responsible for the preparation and the content of all budgetary and firm
proposals and/or bids in respect of a Sales Opportunity issued by it. To the
extent not specifically agreed by the Channel Partners pursuant to a purchase
order under the Supply Agreement, if applicable, or provided in the applicable
Channel Policy hereto, the applicable Channel Sales Teams shall negotiate in
good faith the terms of necessary performance guarantees, subcontracting scope,
product development and adaptation required by the applicable Sales Opportunity,
which such terms shall be agreed based on such specific Sales Opportunity.

 

7.                  Cooperation and Consultation.

 

 

Page 5







a.                   Each Channel Partner (represented by the applicable Senior
Sales Leaders) shall continue to monitor the Channel allocations set forth in
this Agreement to respond to changes in external and internal environments to
best position the Channel Partners in respect of each Channel to effectively
serve customers’ requirements. Until the Change of Control Date, the Channel
Partners expect the Channel allocations to be as dynamic as necessary to respond
to the changed circumstances, including the following: (i) technological
development of the product offerings or additional product offerings of the
Channel Partners, including which business funded and has taken the risk for the
development of the new technology; (ii) external changes in the either Channel
Partner’s segment and their impact on the then current Channels; (iii) changes
in either Channel Partner’s business models; (iv) changes and transformations in
customer business lines and focus; (v) acquisitions and divestitures of the
applicable Channel Partner; (vi) cost efficiencies; (vii) change in the support
infrastructure of a Channel Partner in respect of a Channel offering or
allocation; and (viii) the preferred approach to be competitive and meeting
customer objectives.

 

Upon the Change of Control Date, and without any further actions by any party,
the second sentence of Section 7(a) shall be amended and restated as follows:
“The Channel Partners expect the Channel allocations to be as dynamic as
necessary to respond to the changed circumstances, including the following: (i)
external changes in the either Channel Partner’s segment and their impact on the
then current Channels; (ii) changes and transformations in customer business
lines and focus; (iii) acquisitions and divestitures of the applicable Channel
Partner; and (iv) change in the support infrastructure of a Channel Partner in
respect of a Channel offering or allocation.”

 

b.                  Until the Change of Control Date, without prejudice to the
terms of the Non-Competition Agreement, prior to the Trigger Date, the GE Group
and Newco hereby agree to discuss from time to time potential opportunities in
the joint pursuit of commercially attractive business initiatives for O&G
Products and Services.

 

Upon the Change of Control Date, and without any further actions by any party,
the provisions of Section 7(b) will no longer apply.

 

8.                  Governance. Until the Change of Control Date, and except as
expressly provided in the applicable Channel Policy:

 

a.                   The Channel Partners shall establish in respect of each
Channel, no later than fifteen (15) days following the Closing Date, and
maintain during the term of each such Channel, a governance council (a “Channel
Governance Council”) that will oversee all aspects of the relationship
contemplated by such Channel pursuant to this Agreement. With respect to each
Channel, each Channel Partner shall, in respect of such Channel, designate four
(4) (or such other number as the Channel Partners mutually agree) persons to
serve as members of each such Channel Governance Council, which such persons
shall be the respective Marketing or Sales Executives and Product Leadership
Executives (collectively, the “Senior Sales Leaders”) of the GE Group and Newco
(provided that such Senior Sales Leaders of Newco shall not be GE appointed
executives) in respect of such Channel and will provide the other Channel
Partner with relevant contact information (name, address, telephone number,
e-mail address and facsimile number, if any) for such Senior Sales Leaders. Each
Channel Partner may, in respect of each Channel, from time to time, substitute
another Senior Sales Leader as its designated member of the applicable Channel
Governance Council. Notwithstanding the foregoing, the Channel Partners will use
good faith efforts to ensure the continuity in office of their respective
members of each Channel Governance Council.

 

Page 6





b.                  From time to time, as required, and at mutually agreed
locations or telephonically, each Channel Governance Council shall meet to
review the Channel allocations under this Agreement to address any outstanding
issues or unresolved disputes arising out of, or related to, the allocation of
rights and responsibilities provided for herein. The meetings shall be intended
to provide a mechanism for the exchange of information among the Channel
Partners and their representatives and review of various Channel allocation
activities.

 

c.                   The review, approval or disapproval of all decisions by
each Channel Governance Council shall be made by unanimous consent of the
members of such Channel Governance Council of each Channel Partner. In addition
to coordination of activities to be taken under this Agreement, each Channel
Governance Council shall assume any other responsibilities which are mutually
agreed upon by the Channel Partners.

 

d.                  Each Channel Governance Council shall have the power to
mediate disputes between or among the Senior Sales Leaders of the GE Group and
Newco in respect of the applicable Channel. In the event any Channel Governance
Council does not reach agreement with respect to any dispute that requires a
resolution, such Channel Governance Council may be enlarged to include
additional members, which such persons shall be P&L VP, CFO Leader, General
Manager or Vice President of the members of the GE Group and Newco, in order to
reach such resolution. This Agreement or the applicable Channel Policies shall
be amended to reflect such decision, if applicable.

 

e.                   Notwithstanding anything in this Agreement to the contrary
(including, without limitation, Sections 4, 5, 7 and 8 hereof), the Channel
Partners hereby agree that any action that would both (i) have the effect of
adversely modifying Newco’s rights or obligations under this Agreement and (ii)
qualify as a Related Party Transaction at or above the Threshold if such action
was between any member of the Company Group, on the one hand, and any member of
the GE Group, on the other hand, shall be treated as a Related Party Transaction
at or above the Threshold and shall require the prior written approval of the
Conflicts Committee or the authorized designee thereof in accordance with
Section 4.5 of the Stockholders Agreement. Capitalized terms used in this
Section 7(e) but not otherwise defined in this Agreement shall have the meanings
ascribed to such terms in the Stockholders Agreement.

 

Upon the Change of Control Date, and without any further actions by any party,
this Section 8 shall be amended and restated as follows:

 

“(a) Any dispute arising out of or in connection with this Agreement between the
Channel Partners should be resolved as rapidly as reasonably possible pursuant
to good faith discussion between the respective Channel marketing, sales and
product leaders (“Channel Employees”). If a dispute cannot be resolved between
the Channel Employees within four (4) weeks of the dispute arising, it shall be
escalated to the Chief Executive Officer of Baker Hughes and the Chief Executive
Officer of the relevant Tier 1 GE business (or such other equivalent officer as
designated by such Tier 1 GE business Chief Executive Officer).





 

Page 7





(b)       Notwithstanding anything in this Agreement to the contrary (including,
without limitation, Sections 4, 5, 7 and 8 hereof), the Channel Partners hereby
agree that any action pursuant to Section 8(a) or Section 12 that would both (i)
have the effect of adversely modifying Newco’s rights or obligations under this
Agreement and (ii) qualify as a Related Party Transaction at or above the
Threshold if such action was between any member of the Company Group, on the one
hand, and any member of the GE Group, on the other hand, shall be treated as a
Related Party Transaction at or above the Threshold and shall require the prior
written approval of the Conflicts Committee or the authorized designee thereof
in accordance with Section 4.5 of the Stockholders Agreement.”

 

9.                  Expenses. Each Channel Partner will be responsible for, and
will pay, all expenses incurred by such Channel Partner in connection with the
performance of its obligations under this Agreement, except as expressly
otherwise agreed by the Channel Partners.

 

10.              Intellectual Property. That certain Intellectual Property
Cross-License Agreement, dated as of July 3, 2017, between GE and Baker Hughes,
a GE company, LLC, as amended and restated on the date hereof and as further
amended from time to time in accordance with the terms thereof (the “IP
Cross-License Agreement”) shall govern grants of licenses to Newco of any
intellectual property of GE related to the products, parts, equipment, services,
technology and systems listed on Schedule D that is used by GE O&G to
manufacture and sell such products, parts, equipment, services, technology and
systems as of the Closing Date.

 

11.              Conflicts. In the event of a conflict or inconsistency between
any applicable Channel Policy and the Non-Competition Agreement, to the extent
any activity is permitted by the terms of the Non-Competition Agreement to be
conducted by a member of the GE Group but is expressly allocated to Newco
pursuant to any Channel Policy, such Channel Policy shall prevail and control to
the extent of such conflict or inconsistency. In the event of any other conflict
or inconsistency between this Agreement and the Non-Competition Agreement, the
Non-Competition Agreement shall prevail and control in all respects, provided
that only the exceptions contained in Section 2 of the Non-Competition Agreement
that are set forth on Schedule E with respect to each Channel set forth thereon
shall not apply in this Agreement. Notwithstanding anything contrary contained
in this Agreement, the Parties acknowledge and agree that nothing in the
Non-Competition Agreement shall preclude any member of the GE Group from
engaging in activities prior to the termination of this Agreement, to the extent
such activities are expressly permitted by the terms of this Agreement,
including any amendments or modifications to any Channel Policy or any new
Channel Policies (including, for avoidance of doubt, the activities allocated to
the GE Group pursuant to the terms of the Power Channel).

 

12.              Miscellaneous. The provisions of Section 7.3 (Force Majeure) of
the Stockholders Agreement are hereby incorporated into this Agreement mutatis
mutandis, as if references to the Stockholders Agreement were references to this
Agreement, and the provisions of Sections 5 (Remedies), 6 (Amendment; Waiver), 7
(Assignment; No Third Party Beneficiary), 8 (Dispute Resolution) and 9
(Miscellaneous) (except for Section 7.6 of the Stockholders Agreement), of the
Non-Competition Agreement are hereby incorporated into this Agreement mutatis
mutandis, as if references to the Non-Competition Agreement were references to
this Agreement.

 

13.              Definitions. The following capitalized terms used in this
Agreement shall have the meaning set forth below:

 

Page 8





“Acquired Channel Competitor” means, with respect to any After-Acquired
Business, such After-Acquired Business, or an Affiliate or a business unit
thereof, as applicable, which is primarily engaged in the Channel Competing
Business.

 

“Affiliate” shall have the meaning ascribed to it in the Stockholders Agreement.

 

“Change of Control Date” means the first date on which members of the GE Group
(as defined in the Stockholders Agreement) cease to beneficially own more than
fifty percent (50%) of the voting power of the outstanding Company Common Stock.

 

“Channel Competing Business” means a business that is engaged in the activities
allocated to the applicable Channel Buyer by the terms of the Power Channel, GE
Digital Offerings Channel, Mark VIe Controls Products Upgrade Channel, O&G
Products Channel or a previously established Competing Products and Services
Channel pursuant to this Agreement.

 

“Channel Contractual Obligations” means, with respect to an Acquired Channel
Competitor, the contractual obligations of the Channel Competing Business
thereof that are applicable to the sale by such Competing Business of all
Channel Products (and all of the related infrastructure necessary to perform
such contractual obligations, including reasonably allocable cost of
restructuring necessary for, and providing such infrastructure support) in order
to serve third party end-user customers’ requirements with respect to all (but
not less than all) of the related Channel Products.

 

“Channel Policies” means Schedule A, Schedule B, Schedule C and Schedule D, and
any other Schedule with respect to a Channel that may become a part of this
Agreement.

 

“Channel Products” means products, parts, equipment, services, technology and
systems for use in the applicable Channel Competing Business.

 

“Closing” shall have the meaning ascribed to it in the Transaction Agreement.

 

“Closing Date” shall have the meaning ascribed to it in the Transaction
Agreement.

 

“Company Common Stock” shall have the meaning ascribed to it in the Stockholders
Agreement.

 

“GE O&G” shall have the meaning ascribed to it in the Transaction Agreement.

 

“Group” shall have the meaning ascribed to it in the Stockholders Agreement.

 

“Leading Party” means the applicable member of the Newco Group or the GE Group
that will market to, accept tenders and orders from, and sell to third-party
end-user customers or such other parties identified on Schedule F and otherwise
take responsibility for leading the customers’ accounts in accordance with this
Agreement and the applicable Channel Policies. For the avoidance of doubt, no
member of the GE Group shall be the Leading Party hereunder with respect to any
Channel except (i) to the extent expressly set forth in the applicable Channel
Policy, (ii) otherwise agreed by the Channel Partners subject to Section 8(e) of
this Agreement or (iii) with respect to the Competing Products and Services
Channel, to the extent GE has accepted

 

Page 9





Newco’s offer to Sell all (but not less than all) of the applicable Channel
Contractual Obligations pursuant to Section 3 and such Sale has been
consummated.

 

“Person” shall have the meaning ascribed to it in the Stockholders Agreement.

 

“Related Party Transaction” shall have the meaning ascribed to it in the
Stockholders Agreement.

 

“Solution Offering” means the sale of products, parts, equipment, services,
technology and systems to third party end-user customers as part of a broader
equipment or service solution or system for such customer or as part of a
repair, replacement, enhancement or upgrade of such broader solution or system.

 

“Stockholders Agreement” means that certain Stockholders Agreement, dated as of
July 3, 2017, between GE and Newco, as amended and restated on the date hereof
(as further amended, modified or supplemented from time to time in accordance
with its terms).

 

“Subsidiary” shall have the meaning ascribed to it in the Stockholders
Agreement.

 

“Threshold” shall have the meaning ascribed to it in the Stockholders Agreement.

 

“Transaction Agreement” that certain Transaction Agreement and Plan of Merger,
dated October 30, 2016, among GE, Baker Hughes Incorporated, Newco and Bear
MergerSub, Inc. (as amended, modified or supplemented from time to time in
accordance with its terms).

 

“Trigger Date” shall have the meaning set forth in the Stockholders Agreement.

 

14.              Interim Rules and Procedures. Promptly following the date
hereof, the Channel Partners shall work together in good faith, with the
assistance of legal counsel, to establish rules and procedures that would apply
for the period between the Change of Control Date and July 3, 2019 if the Change
of Control Date is prior to July 3, 2019, to ensure that the activities of the
Channel Partners with respect to the Channels are in compliance with applicable
Laws, including applicable antitrust and competition Laws.

 

15.              Entire Agreement. This Agreement (including the annexes,
exhibits and letters hereto) constitutes the entire agreement, and supersedes
all other prior agreements (including the Original Agreement) and understandings
(both written and oral), among the Parties with respect to the subject matter
hereof and thereof.

 

[Signature Pages to Follow]

 

 

 

 

 

 

 

 

 

 

Page 10





 

IN WITNESS WHEREOF, the Channel Partners have caused this Agreement to be
executed on the date first written above by their respective duly authorized
officers.



 



  GENERAL ELECTRIC COMPANY           By: /s/ James M. Waterbury     Name: James
M. Waterbury     Title: Vice President

 



 

BAKER HUGHES, A GE COMPANY, LLC



          By: /s/ Lee Whitley     Name: Lee Whitley     Title: Corporate
Secretary

 

 



 

 



 

Page 11



 

